 NEW BRITAIN TRANSPORTATION CO. 397New Britain Transportation Co. and Amalgamated Transit Union, Local 1706, AFLŒCIO, CLC, Pe-titioner.  Case 34ŒRCŒ1690 December 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On February 5, 1999, the Regional Director for Region 34 issued a Decision and Direction of Election in which he found that the petitioned-for schoolbus, car and van drivers, and monitors/aides at the Employer™s Berlin, Connecticut facility constitute a separate appropriate unit.  Thereafter, in accordance with Section 102.67 of the Board™s Rules and Regulations, the Employer filed a timely request for review of the Regional Director™s de-cision, contending that the unit must also include em-ployees at the Employer™s two other facilities located in Southington and Meriden, Connecticut.  By order dated March 5, 1999, the Board granted the Employer™s request for review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully reviewed the entire record, including the Employer™s brief on review, we conclude, in agree-ment with the Regional Director, that the petitioned-for unit, limited to employees at the Berlin facility, is an appropriate unit.  We do so for the reasons set forth in the Regional Director™s decision (relevant portions of which are attached as an appendix), and for the addi-tional reasons set forth below. The Employer is a transportation company engaged in providing public bus transportation for Berlin, and school transportation and related services for Berlin, Southing-ton, and Meriden.  Its headquarters are located at its Ber-lin facility.  The Employer employs approximately 172Œ179 schoolbus, van and car drivers, and 13 aides at its three facilities.  The petitioned-for unit at Berlin is com-posed of 32Œ34 drivers, 1 runner, and 2 monitors/aides.1 There are 70 drivers and about 10 monitors/aides       at Southington, and 70Œ75 drivers and 1 monitor/      emergency medical technician at Meriden.       The manager at Southington, the operations supervisor at Meriden, and the managers at Berlin oversee their fa-cilities™ operations, supervise dispatchers, and deal di-rectly with the respective school boards.  They are au-thorized to buy supplies on credit and oversee paycheck distribution to employees at their facilities.3  At least one manager, the manager of the Southington facility, has authority to hire and fire, and has negotiated contracts on behalf of the Employer.  The Employer™s own witness, Vice President Shirley Gralnick, repeatedly described the dispatchers and facility managers as ﬁsupervisorsﬂ and as The facilities are located in contiguous towns.  The Berlin location is about 6 miles from the Meriden facility and about 12 miles from the Southington facility.  The Meriden and Southington facilities are about 6 miles apart.  A single plant or store unit is presumptively appropri-ate unless it has been so effectively merged into a more comprehensive unit, or is so functionally integrated, that it has lost its separate identity.  J&L Plate, Inc., 310 NLRB 429 (1993).  To determine whether the presump-tion has been rebutted, the Board considers such factors as centralized control over daily operations and labor relations, including the extent of local autonomy; similar-ity of skills, functions, and working conditions; degree of employee interchange; geographic proximity; and bar-gaining history, if any.  J&L Plate, supra; Bowie Hall Trucking, 290 NLRB 41 (1988); D&L Transportation, Inc., 324 NLRB 160 (1997); Esco Corp., 298 NLRB 837, 839 (1990), and cases cited therein.  Analyzing the in-stant facts in light of the applicable criteria, we agree with the Regional Director™s conclusion that the pre-sumption has not been rebutted.                                                                                                                       1  The unit excludes all other employees, office clerical employees, dispatchers, guards, professional employees, and other supervisors. The Employer has centralized control over personnel and labor relations policies, including accounting, re-cordkeeping, payroll, and wages and benefits, and over such matters as formal discipline, new-hire training, and safety training.  Centralized control over personnel and labor relations alone, however, is not sufficient to rebut the single-location presumption where the evidence demonstrates significant local autonomy over labor rela-tions.  See, e.g., Carter Hawley Hale Stores, 273 NLRB 621, 623 (1984).  It is clear from the record here that the dispatchers and facility managers at each location have an important role in performing labor relations functions. In this regard, it is undisputed that local dispatchers determine the need for and make decisions regarding employee schedules and assignments, including making temporary transfers.  They handle problems encountered by drivers during their routes.  They also approve time off, short-term vacation, and sick leave.  Dispatchers independently address minor disciplinary problems.  Dispatchers are also responsible for carrying out the Em-ployer™s decisions involving formal discipline.2  Prior to the start of a new school year, dispatchers are responsible for contacting employees who work at their facilities to arrange for their return.    2 See D&L Transportation, supra, where the Board found that head-quarters™ involvement in formal discipline and approval of wage in-creases was not sufficient to rebut the presumption where terminal managers and dispatchers had local control over hiring, assignments, and dispatching, time off, and minor discipline. 3 We note the fact that there is no single-facility manager at Berlin because it is the Company™s headquarters and houses the offices of the president, vice president, and treasurer, who appear to share manage-ment duties, although the vice president appears to take the lead role as Berlin™s manager. 330 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398ﬁin charge,ﬂ which we find to be a significant indicator of 
their responsibility.   
In addition, while new-hire training initially occurs at 
Berlin, subsequent training is conducted at the facility 
from which new-hires will operate and is performed by 
drivers/instructors who work at that facility.  Safety 
training is conducted at each
 facility and involves each 
facility™s safety committee staffed by local employees.  
Some employee safety evalua
tions are conducted on-site 
by local drivers/instructors.
4  Thus, the existence of cen-
tralized administration and control of some labor rela-

tions policies and procedures is not inconsistent with a 
finding, as here, that there exists sufficient local auton-
omy to support the single location presumption.  
Rental 
Uniform Service
, 330 NLRB 334 (1999); 
D&L Transpor-
tation
, 324 NLRB at 161.  
There also is a lack of significant interchange involv-
ing the Berlin facility.  The Employer notes more than 

200 instances of temporary employee interchange from 
August 31, 1998, to January 29, 1999.  Almost 100 of 
these temporary transfers 
involved employees from 
Meriden and Southington working at Berlin, or Berlin 
drivers working at one of th
e other facilities, according to 
the Employer.  This is virtually the only evidence noted 
by the Employer to support its
 claim that there has been 
significant temporary employee interchange.    
Assuming, as the Regional 
Director did, that there 
were 200 bona fide instances of temporary employee 
interchange, that data alone lacks any context and, thus, 
is of little evidentiary value because the Employer did 
not present evidence on the pe
rcentage of the total num-
ber of routes and charters involving temporary inter-

change or the percentage of the total employees involved 
in temporary interchange.  The party opposing the single-
facility presumption has the burden of presenting suffi-
cient evidence to rebut it.  
J&L Plate, 
 310 NLRB at 429.  
We find that the Employer has failed to meet its burden 

to introduce relevant affirmative evidence to rebut the 
single location unit presumption.
5  The presumption has 
not been rebutted where an employer™s interchange data 

is represented in aggregate fo
rm rather than as a percent-
age of total employees.  
Dunbar Armored, Inc. v. NLRB
, 186 F.3d 844, 849 fn. 5 (7th Cir. 1999), citing 
Walgreen 
v. NLRB, 564 F.2d 751, 754 (7th Cir. 1977).  Employee 

contact of the kind described here may be considered 
ﬁinterchangeﬂ where there is evidence that a significant 
portion of the work force is involved and that the work 
force is actually supervised 
by the local branch, factors 
the Employer failed to show.  Even if it were possible to 

put the Employer™s asserted number of temporary em-
                                                          
                                                           
4 That nearly all vehicle maintenance and repair work is performed 
at Berlin because it is the only f
acility with a garage big enough to 
accommodate buses, does not require a finding that the employees™ 
interests in working conditions have been merged. 
5 AVI Foodsystems, Inc.
, 328 NLRB 426 (1999), citing 
J&L Plate, 
supra. 
ployee interchanges into context, we find that significant 
temporary employee interchange has not been estab-
lished and does not approach the degree of interchange 
typically present in cases wh
ere the Board has found it to 
be significant.  Compare 
Purolator Courier Corp.
, 265 NLRB 659, 661 (1982) (interch
ange factor met where 50 
percent of the work force came within the jurisdiction of 

other branches on a daily basis and there existed a greater 
degree of supervision from supervisors at other terminals 
than from the supervisors 
at their own terminals); Dayton 
Transport Corp.
, 270 NLRB 1114 (1984) (Board found 
the presumption rebutted where in 1-year there were ap-
proximately 400Œ425 temporary employee interchanges 
between terminals among a workforce of 87 and the 
temporary employees were directly supervised by the 
terminal manager from the point of dispatch). 
We also note that of the 190 bona fide temporary em-
ployee transfers,
6 118 involved charter or special events 
for which drivers voluntarily sign up.  Such voluntary 
interchange is given less weight in determining if em-
ployees from different locations share a common iden-
tity.  D&L Transportation
, 324 NLRB at 162 fn. 7.  
Moreover, there has been little permanent employee in-
terchange, with only six instances (two of which were 

voluntary) in one recent year, and only one involving a 
permanent transfer to Berlin.  Id
. at 161.
7  Additionally, the facilities are located 6 to 12 miles 
apart.  This geographic separation, while not determina-

tive, gains significance where,
 as here, there are other 
persuasive factors supporting the single-facility unit.  
Bowie Hall Trucking
, 290 NLRB at 43.  We note in this 
regard the Employer™s vice president™s testimony that the 

Employer does not permanently transfer individuals to 
other facilities against their wishes because the employ-
ees prefer to work near their 
homes.  Finally, that there is 
no bargaining history, and no other labor organization 
seeks to represent the employees on a broader basis, are 
factors that also support the Petitioner™s requested single-
facility unit.  Id.  
In sum, we find that the evidence presented does not 
establish that the Berlin facility has been so effectively 
merged into the Southington and/or Meriden facilities, or 
that the three facilities are so functionally integrated that 
they have lost their separate identities to the point where 
the presumptive appropriateness of the petitioned-for 
Berlin unit has been rebutted, such that the only appro-
 6 Based on our analysis of Emp. Exh. 3, a chart created from dis-
patch books that purportedly shows 
when an employee from one facil-
ity was sent to cover a route or a ch
arter originating from another facil-
ity and includes the employee™s name, we identified approximately 190 
bona fide instances of temporary 
employee interchange involving unit 
employees performing unit work.  
7 Member Hurtgen does not necessar
ily agree that the degree of tem-
porary interchange is insignificant.  
Rather, in his view, it is not so 
significant as to outweigh other fact
ors supporting the appropriateness 
of the single-facility unit. 
 NEW BRITAIN TRANSPORTATION CO. 399priate unit is one including employees from all locations.  
D&L Transportation
; Bowie Hall Trucking
.8  ORDER The Regional Director™s decision is affirmed.  This 
proceeding is remanded to the Regional Director for fur-
ther appropriate action. 
APPENDIX 
DECISION AND DIRECTION OF ELECTION 
5.  The Employer, a Connecticut
 corporation with its princi-pal office located in Berlin, Conn
ecticut, is engaged in provid-
ing public bus transportation for the town of Berlin and 
schoolbus services for Berlin, 
Southington, and Meriden, Con-
necticut.  The Petitioner seeks to represent a unit limited to the 
following employees employed at 
Berlin, Connecticut: 32 to 34 
schoolbus, car and van drivers; a runner; and 2 bus monitors 
and aides.  The Employer contends that the unit sought is inap-
propriate, and the only appropriate unit is one which must also 
encompass a total of approximately 165 drivers, monitors and 
aides, fuelers, mechanics, and maintenance employees em-
ployed at its Southington and Me
riden facilities.  The record 
indicates that the Berlin facilities are located approximately 6 
miles from the Meriden faciliti
es and approximately 12 miles 
from the Southington facilities
, and that the Meriden and 
Southington facilities are approximately 6 miles apart. 
There is no history of collective bargaining covering any of 
the positions at issue herein.  However, the record reveals that 
for over 27 years the Petitioner a
nd its predecessor have repre-
sented a separate unit at Berlin, composed of the Employer™s 
line drivers performing public bu
s transportation, mechanics, 
and maintenance employees. 
In addition to the Employer™s main office, the Berlin, Con-
necticut location is also the site of the Employer™s main garage.  

It is at the Berlin facilities where the Employer performs its 
                                                          
                                                           
8 Contrary to the Employer™s contention, we find no basis on which 
to reconsider or overrule
 the Board™s decision in 
D&L Transportation
 or 
Dattco, Inc., 324 NLRB 323 (1997).  In each of those cases, as here, 
the Board has applied its traditional test where a union seeks to repre-sent employees at a single-location facility.  
R&D Trucking
, 327 NLRB 
531 (1999), cited by the Employer, is not to the contrary.  Rather, in 
that case, the Board found that the presumption was rebutted based on 
evidence of lack of local autonomy,
 centralized control over operations, 
personnel functions and labor relatio
ns, common supervision, regular 
and substantial interchange of driv
ers between the two facilities, per-manent transfers, common employee 
skills, common benefits, holidays, 
and employee policies, and the smal
l number of employees involved.  
Those factors differ cons
iderably from those in 
D&L Transportation
 and Dattco, 324 NLRB 323 (1997), and from those under consideration 
here. 
major bus repairs,2 all of its accounting and payroll functions, and most of its safety, training,
 and hiring functions.  In this 
regard, all schoolbus, van and car drivers are compensated un-
der a uniform wage structure; re
ceive the same fringe benefits; 
and are subject to the sa
me rules and policies. 
Situated at the Berlin office are the Employer™s president, 
vice president, secretary, safety director, and a dispatcher.  The 
overall responsibility for managing the operations at Berlin is 
vested in the vice president.  Direct supervision of the Berlin 
bus operations is vested in the Berlin dispatcher. 
The Employer™s Southington facilities include an office, and 
a garage where minor repairs and servicing is performed.  Situ-
ated at the Southington office are the Employer™s treasurer, 
who is also responsible for ma
naging the overall operations at Southington, and a dispatcher, who directly supervises the 
Southington bus operations.  The 
Employer™s Meriden facilities 
include an office, and a garage where minor repairs and servic-
ing is performed.  Situated at the Southington office are an 
operations supervisor, who is responsible for managing the 
overall operations at Meriden, 
and a dispatcher, who directly supervises the Meriden bus operations. 
The record indicates that the school bus service that the Em-
ployer performs for the three towns is provided pursuant to 
three separate contracts it has with each of the respective towns.  
The record reveals a total of only six drivers permanently trans-
ferred among any of the three lo
cations during the past year, 
and that only one of these involved the Berlin facilities.  Al-

though the record reveals approximately 200 instances of tem-
porary driver interchange during the period from August 31, 
1998, to January 29, 1999, less than half of these involved the 
Berlin facility and only 11 invo
lved temporary reassignments 
from Berlin to one of the other locations. 
In D&L Transportation, Inc
., 324 NLRB 160 (1997), and
 Dattco, Inc., 
324 NLRB 323 (1997), the Board reaffirmed the 
application of the single location
 presumption to bus operations strikingly similar to those in th
e case at bar, and found that the 
presumption had not been overcome.  Accordingly, based upon 
the foregoing and the record as a whole, I find that the follow-
ing employees of the Employer constitute a unit appropriate for 
the purposes of collective barg
aining within the meaning of 
Section 9(b) of the Act: 
 All full-time and regular part
-time school bus drivers, van 
drivers, car drivers, bus monitors and aides, and the runner 
employed by the Employer at 
Berlin, Connecticut; but exclud-
ing all other employees, office clerical, employees, dispatch-
ers, and guards, professional 
employees and other supervisors 
as defined in the Act. 
 2 The record indicates that the Employer maintains a number of 
spare buses, which are housed at Berlin and are used to replace inopera-
tive buses at all three locations. 
 